 CHICAGO RAWHIDE MANUFACTURING COMPANY589CHICAGO RAWHIDE MANUFACTURING COMPANYandINTERNATIONAL FURAND LEATHER WORKERS UNION OF UNITED STATES AND CANADA,CHARGING PARTYandCHICAGO RAWHIDE EMPLOYEES COMMITTEE,CHICAGO RAWHIDE EMPLOYEES GRIEVANCE COMMITTEE, CHICAGORAWHIDE EMPLOYEES SHOP COMMITTEE, CHICAGO RAWHIDE EM-PLOYEESRECREATION COMMITTEE, AND THEIR SUCCESSOR, ELGINRAWHIDE EMPLOYEES ASSOCIATION.CaseNo. 1,3-CA-81,,7.July30,1954Supplemental Decision and OrderOn June 25, 1953, the Board issued a Decision and Order in theabove-entitled proceeding finding that the Respondent had assisted,contributed support to, and interfered with Elgin Rawhide EmployeesAssociation and its predecessors in violation of Section 8 (a) (2) and(1) of the Act.'On July 6, 1953, the Respondent moved the Boardto reconsider its decision, set aside its order, and dismiss the complaintupon the ground that when the complaint was issued, the Union, In-ternational Fur and Leather Workers Union of United States andCanada, was "fronting" for its District Council 4, a labor organizationnot in complaince with the filing requirements of Section 9 (f), (g),and (h) of the Act.Because the Board believed that these allegationswarranted further inquiry, it issued an order on October 30, 1953, di-recting all parties to show cause why the Board should or should notfind District Council 4 to be a labor organization, and if it should sofind why it should or should not find that the charging Union was"fronting" for District Council 4.Thereafter both the Respondentand the charging Union filed returns to the order to show cause.Having considered the returns to the order to show cause, the sup-porting briefs and the entire record in the case, the Board finds asfollows :The Respondent contends that District Council 4 is a labor organiza-tion within the definition of Section 2 (5) of the Act, and that infiling the unfair labor practice charge, the charging Union was "front-ing" for its District Council.The Union disputes both these con-tentions.In two previous cases the Board has held that the Union's DistrictCouncils 1 and 3 are labor organizations within the meaning of theAct 2District Council 4 is organized under the same constitutionalprovision and bylaws, has the same powers, and functions in the sameway as District Councils 1 and 3.We therefore find that DistrictCouncil 4 is a labor organization within the meaning of Section 2 (5)of the Act.1105 NLRB 727.2 Franklin Tanning Company,104 NLRB 192;United Tanners, Inc.,103 NLRB 760.109 NLRB No. 59. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough District Council 4 is a "labor organization" and was notin compliance with Section 9 (f), (g), and (h) of the Act when thecomplaint was issued, it does not follow that the complaint was im-properly issued.In theLima Electriccase,' the Board said :... the Act does not require compliance by unions with the fil-ing requirements of Section 9 of the Act atevery level of organiza-tion.Where a union files the kind of unfair labor practicescharges involved in this case [8 (a) (1) and (5) ], such com-pliance is required only of the charging union and any nationalor international labor organization with which it is affiliated.Such compliance is not, however, required by the Act of any labororganizations which, . . . aresubordinateto the charging union.However in these circumstances, purely as a matter of policy, inorder fully to effectuate the general policies of Congress in thefield of compliance, the Board has conditioned any order to bar-gain with a charging union upon timely compliance by its sub-ordinate body or local.Accordingly, compliance by District Council 4, which is subordinateto the Union, was not required by statute unless, as argued by the Re-spondent, the Union was "fronting" for the District Council.4Nor,as the present case involves only violations of Section 8 (a) (1) and(2) of the Act, would compliance be required as a matter of policy,absent any finding of "fronting."The International has been a party to all contracts with the Re-spondent covering the employees at its Chicago plant.Abe Feinglass,who was active in the negotiations and who signed all these contractsas district or midwest regional director, is a representative of the In-ternational and a member of its executive board.Feinglass, who alsoplayed the leading role in the organizational campaign at the Re-spondent's Elgin plant, is paid only by the International as are all otherorganizers in the territory in which District Council 4 functions. Itwas the International that made demand for recognition as bargainingrepresentative at the Respondent's Elgin plant. In view of the In-ternational's clear interest in the Respondent's employees it cannotbe said to have been "fronting" for its subordinate District Council4 in filing the petition and the charges, even though the subordinatewhich we have found to be a labor organization also had an interestin the employees.Accordingly, we shall deny Respondent's motion.E Lima Electric Products,Inc.,104 NLRB 344. Accord.NorthernCrate & Lumber Com-pany,105 NLRB 218.4Northern Crate & LumberCompany, supra,where theBoard said:"The Act does notrequire complianceby labororganizationssubordinateto a chargingparty, except whereit has been proved that the charging party fileda charge on behalf of its subordinate as asubterfuge to circumvent the Act's filingrequirement." BLUE FLASHEXPRESS, INC.591[The Board denied the motion to set aside its order and to dismissits complaint.]MEMBER BEESON took no part in the consideration of the above sup-plemental Decision and Order.BLUEFLASH EXPRESS,INC.andGENERALTRUCK DRIVERS, WAREHOUSE-MEN & HELPERSLOCAL 270, AFFILIATEDWITHINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREIIOUSEMEN &HELP-ERS OFAMERICA, AFL.Case No. 15-CA-618. July30,1954Decision and OrderOn November 13, 1953, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report accompanied by a supporting brief.The Re-spondent filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions contained in the Intermediate Report, except as modified below.1.The Trial Examiner in this case was faced with a sharp conflictin testimony as to whether the Respondent's general manager, Golden,and its superintendent, Gravolet, made to employees certain expressthreats and promises, more fully set forth in the Intermediate Report.The Trial Examiner found that there was nothing in the demeanor ofthe witnesses of the General Counsel and of the Respondent to detractfrom their trustworthiness and that there was no inconsistency in thetestimony of any witness which would enable the Trial Examiner todetermine who was telling the truth. Because of these circumstances,the Trial Examiner stated in his Intermediate Report that he couldnot "find a preponderance of evidence to support the alleged threatsof shutdown and promises of benefit."Accordingly, he found, con-sistentlywith the testimony of Golden and Gravolet, "only thatGolden conducted the conversations with the employees in the mannerto which he testified."Contrary to the General Counsel's exceptions, we find nothing im-proper in the manner in which the Trial Examiner resolved this issue.109 NLRB No. 85.